The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). Although the defendant did raise a similar argument in his motion pursuant to CPL article 330 to set aside the verdict, raising such an argument for the first time in such a motion is not sufficient to preserve a claim for appellate review (see People v Padro, 75 NY2d 820, 821 [1990]; People v Donnigan, 31 AD3d 576 [2006]; People v LaGuerre, 29 AD3d 820, 821 [2006]). In any event, viewing the evidence in the light most favorable to the prosecution and affording it the benefit of every favorable inference to be drawn therefrom (see Jackson v Virginia, 443 US 307, 319 [1979]; People v Contes, 60 NY2d 620, 621 [1983]), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Plaisted, 2 AD3d 906, 907 [2003]; People v Stephens, 2 AD3d 888, 889 [2003]; People v Smith, 302 AD2d 677, 679 [2003]; *671People v Williams, 259 AD2d 509 [1999]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant failed to preserve for appellate review his contention that the sentence imposed by the County Court improperly penalized him for exercising his right to a jury trial, as he did not raise this issue on the record at the time of sentencing (see People v Robinson, 287 AD2d 582 [2001]). In any event, the defendant’s contention is without merit (see People v Martinez, 289 AD2d 259, 259-260 [2001]; People v Robinson, 287 AD2d at 582-583). Further, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Lifson, Santucci and Balkin, JJ., concur.